Citation Nr: 1604257	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  96-35 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a higher initial disability rating (or evaluation) for Hashimoto's thyroiditis in excess of 10 percent from July 21, 1992 to August 18, 2015, and in excess of 30 percent thereafter.

(The issues of service connection for a gallbladder disorder, to include gallstones and gallbladder excision residuals, as secondary to the service-connected Hashimoto's thyroiditis, and a higher compensable initial disability rating for service-connected abnormal EKG, to include a heart disorder manifested by septal infarct (a heart disability) are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

As discussed in the June 2015 Board decision, in May 2003, the requested Travel Board hearing was conducted before one of the undersigned Veterans Law Judges sitting in Indianapolis, Indiana.  A hearing transcript was prepared and incorporated into the record.  In October 2011, the Veteran was afforded another Travel Board hearing before one of the undersigned Veterans Law Judges sitting in Indianapolis, Indiana.  A hearing transcript was prepared and incorporated into the record.

The Veterans Law Judges who conduct hearings in a veteran's appeal must participate in making the final determination of the claims involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  By law, appeals can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  When an appellant has a Board hearing before two separate Veterans Law Judges during the pendency of an appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  In February 2013, the Board informed the Veteran of the right to a hearing before the third undersigned Veterans Law Judge.  In March 2013, the Veteran waived the right to an additional Board hearing.

In March 2014 and June 2015, the Board remanded this issue to the Agency of Original Jurisdiction (AOJ) for further development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  A discussion of the RO's compliance with the March 2014 and June 2015 Board Remands is included in the Duties to Notify and Assist section of this decision.

The Board notes that the issue on appeal has been repeatedly characterized by both the RO and Board as one for an increased rating of the service-connected Hashimoto's thyroiditis.  In this regard, however, in April 1994, within one year of the May 1993 letter notifying the Veteran of the April 1993 rating decision, the Veteran underwent a VA hyperparathyroidism examination.  See 38 C.F.R. § 3.156(b) (2015) (new and material evidence which is received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  Because new and material evidence was received within one year of the May 1993 letter notifying the Veteran of the April 1993 rating decision, finality of that rating decision was precluded under 38 C.F.R. §§ 3.156(b); therefore, the April 1993 rating decision is the appropriate decision on appeal and the issue is one of higher initial disability ratings for the service-connected Hashimoto's thyroiditis.

Pursuant to the June 2015 Board Remand, in an August 2015 rating decision, the RO maintained the 10 percent disability rating assigned from July 21, 1992 to August 18, 2015 for the service-connected Hashimoto's thyroiditis and increased the disability rating to 30 percent for the period from August 18, 2015 (the date of the VA examination), creating a "staged" rating.  Although a higher disability rating has been assigned for the Hashimoto's thyroiditis for part of the rating period on appeal, as reflected in the August 2015 rating decision, the Hashimoto's thyroiditis rating issue remains in appellate status because the maximum rating has not been assigned for any period.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In a December 2015 Notice of Disagreement, via VA Form 21-0958, the Veteran expressed disagreement with the August 2015 rating decision requesting an "earlier effective date" back to the date of the original claim for the 30 percent disability rating for Hashimoto's thyroiditis.  In short, the Veteran contends that the 30 percent stage of the initial disability ratings should have been from July 21, 1992 (the day after separation from active service).  Even though she stated the disagreement in terms of "earlier effective date," she was actually disagreeing with the 10 percent stage of the initial ratings rather than an actual effective date.

Here, because the initial rating appeal for the service-connected Hashimoto's thyroiditis had already been perfected in November 2001 for the early stage of the initial rating period from July 21, 1992, which encompasses the question of whether higher initial disability ratings (in excess of 10 percent) should be assigned for the early stage of the rating period (from July 21, 1992 to August 18, 2015), the Veteran's characterization of the issue as one for an "earlier effective date" for the Hashimoto's thyroiditis did not constitute an actual effective date appeal.  She did not express disagreement with the only effective date assigned, the effective date for the grant of service connection for Hashimoto's thyroiditis, July 21, 1992; instead, she actually disagreed with the early stage of the initial rating period for which a 10 percent disability rating was assigned contending that a 30 percent rating should have been granted from the early initial rating period.

Because all the "questions" that would pertain to an earlier effective date issue (when entitlement to a 30 percent disability rating arose) are being decided by the perfected initial rating appeal (decided below) - namely a weighing of the lay and medical evidence to determine when the evidence shows that entitlement to a 30 percent rating arose, that is, when the higher 30 percent "staged rating" should begin - there remains no "question" of effective date for rating that is not fully adjudicated in an initial rating appeal adjudication of the 10 percent stage (from July 21, 1992 to August 18, 2015).  For these reasons, it was not legally possible for the Veteran to appeal an "effective date" for the 30 percent rating assigned for the Hashimoto's thyroiditis.  Stated another way, the Veteran timely expressed disagreement with the beginning of the stage of the 30 percent rating (i.e., the 10 percent stage).  Whether the disagreement is characterized in terms of disagreement with the denial of an initial rating in excess of 10 percent for the early period of the initial rating (i.e., whether an initial rating in excess of 10 percent for the period prior to August 18, 2015 is warranted), or as an "earlier effective date for the 30 percent rating," the legal effect is the same, and the analysis of when entitlement arose to the 30 percent rating is also essentially the same because the date entitlement arose is based on the evidence that shows the increase to 30 percent.

Likewise, following the Veteran's statement, any labeling of any subsequent adjudications to include the phrase "earlier effective date" has not raised or adjudicated an actual effective date issue, as an earlier effective date for assignment of the 30 percent rating is a legal impossibility in such a staged rating case as this where the Veteran has already perfected an appeal of the entire initial rating period back to the date of the grant of service connection - July 21, 1992.  The effective date for the grant of service connection was not appealed and became final.  The issue remaining on appeal, as originally perfected in November 2001 and as adjudicated below, is entitlement to higher initial disability ratings for Hashimoto's thyroiditis in excess of 10 percent for the early stage of the initial rating period July 21, 1992 (effective date of the grant of service connection) to August 18, 2015, and in excess of 30 percent from August 18, 2015, forward.

For these reasons, the Board has characterized the issue as listed on the title page and will conduct its analysis of the remaining aspect of the initial rating appeal, specifically, entitlement to a higher initial disability rating (evaluation) in excess of 10 percent for the period prior to August 18, 2015, and in excess of 30 percent from August 18, 2015, forward, for the service-connected Hashimoto's thyroiditis.  There can be no prejudice to the Veteran regarding the RO's acknowledgment of the receipt of the December 2015 Notice of Disagreement as to the effective date of the 30 percent rating awarded in the August 2015 rating decision (see January 20, 2016 notice letter); the same evidence would be weighed and considered in the same manner to resolve either the question of when the evidence showed that a 30 percent increased rating was warranted (when the 30 percent stage should begin) or the question of when entitlement arose to a 30 percent rating; and the result would have been the same (30 percent rating beginning on August 18, 2015) under either a higher initial rating or effective date analysis.


FINDINGS OF FACT

1.  From July 21, 1992  to August 18, 2015, the Hashimoto's thyroiditis was moderate and required continuous medication for control and manifested in fatigability, constipation, weight gain, and intolerance to cold; it was not moderately severe and did not manifest in mental sluggishness attributable to the Hashimoto's thyroiditis that is not already contemplated in the 70 percent rating from November 22, 1994 to April 27, 1999, and 100 percent rating from April 27, 1999, forward, for service-connected schizoaffective disorder.

2.  From August 18, 2015, the Hashimoto's thyroiditis was not severe and did not manifest in muscular weakness or weight gain; mental disturbance is already contemplated in the 100 percent rating for service-connected schizoaffective disorder effective April 27, 1999.


CONCLUSIONS OF LAW

1.  From July 21, 1992  to August 18, 2015, the criteria for a rating in excess of 10 percent for Hashimoto's thyroiditis have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.119, Diagnostic Code 7903 (1995); 61 Fed. Reg. 20,446 (May 7, 1996), codified at 38 C.F.R. § 4.119; Diagnostic Code 7903 (2015).

2.  From August 18, 2015, forward, the criteria for a rating in excess of 30 percent for Hashimoto's thyroiditis have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.119, Diagnostic Code 7903 (1995); 61 Fed. Reg. 20,446 (May 7, 1996), codified at 38 C.F.R. § 4.119; Diagnostic Code 7903 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the appeal for a higher initial rating for Hashimoto's thyroiditis, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for Hashimoto's thyroiditis, no additional notice is required.  Under these circumstances, because the claim was granted, there are no further notice requirements under the law with regard to this issue.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson,
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has obtained the Veteran's service treatment records, VA and private treatment records, Social Security Administration (SSA) records, and VA examinations to assist with the claim.  The Veteran was provided with VA examinations of the Hashimoto's thyroiditis in September 1992, April 1994, September 1994, January 1995, July 2001, August 2003, May 2007, July 2009, and August 2015 (pursuant to the March 2014 and June 2015 Board Remands).  Stegall, 11 Vet. App. at 268.  The VA examiners reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the Hashimoto's thyroiditis.  As the VA examination reports were written after an interview with the Veteran and contain specific findings regarding the extent of the Hashimoto's thyroiditis at the times of the examinations, the examinations are adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes). As such, there is no duty to provide an additional examination or medical opinion regarding the appeal for an increased rating for Hashimoto's thyroiditis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  

Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for higher evaluations of the original awards.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for the issue on appeal other than that already assigned.

Where a law or regulation changes during the pendency of a claim for an increased rating, VA should first determine whether the revised version is more favorable to the veteran.  In so doing, it may be necessary for VA to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, however, the retroactive reach of the new regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of the change.  VAOPGCPREC 3-2000; see 38 C.F.R. § 3.114.

The Board has reviewed all the evidence in the Veteran's electronic file, to include on Virtual VA and VBMS, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Initial Ratings for Hashimoto's Thyroiditis

From July 21, 1992 to August 18, 2015

Service connection for Hashimoto's thyroiditis was granted in an April 1993 rating decision (the rating decision on appeal) that assigned a 10 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 7903, effective July 21, 1992 (the day after separation from active service).  A June 1994 rating decision denied a rating in excess of 10 percent rating for Hashimoto's thyroiditis.  In an August 2015 rating decision, the RO increased the disability rating for Hashimoto's thyroiditis to 30 percent from August 18, 2015 (the date of the VA examination).  During the pendency of this appeal, new regulations for rating disabilities of the endocrine system went into effect on June 6, 1996.  See 61 Fed. Reg. 20,446 (1996).  As the Veteran's claim for a higher initial rating for the service-connected Hashimoto's thyroiditis was pending when the VA regulations pertaining to rating of endocrine disability were revised, she is entitled to application of the version of the law which is more favorable to her, although the new criteria are only applicable to the period of time after their effective date.  Karnas v. Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-2000.  As such, the Board will consider both versions of the rating criteria, recognizing the June 6, 1996 effective date of the current version of the rating criteria for evaluating disabilities of the endocrine system.

Pursuant to Diagnostic Code 7903 in effect prior to the June 1996 revisions, a noncompensable rating was warranted for hypothyroidism in remission.  A 10 percent rating was warranted for moderate hypothyroidism with fatigability.  A 30 percent rating was warranted for moderately severe hypothyroidism with sluggish mentality and other indications of myxedema, decreased levels of circulating thyroid hormones (T4 and/or T3 by specific assays).  A 60 percent rating was warranted for severe hypothyroidism, somewhat less marked symptoms as described in the criteria for a 100 percent rating, and decreased levels of circulating thyroid hormones (T4 and/or T3 by specific assays).  A 100 percent rating was warranted for pronounced hypothyroidism with a long history and slow pulse, decreased levels of circulating thyroid hormones (T4 and/or T3, by specific assays), sluggish mentality, sleepiness, and slow return of reflexes.  

NOTE: When continuous medication is required for control of hypothyroidism, a minimum rating of 10 percent was assigned.  38 C.F.R. § 4.119, Diagnostic Code 7903 (1995).

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

Under the revised Diagnostic Code 7903 for evaluating hypothyroidism, a 10 percent rating is warranted for hypothyroidism involving fatigability, or; continuous medication required for control.  A 30 percent rating is warranted for hypothyroidism involving fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted for hypothyroidism involving muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted for hypothyroidism involving cold intolerance, muscle weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119 (2015).

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period prior to August 18, 2015, the Hashimoto's thyroiditis has manifested fatigability, constipation, and continuous medication required for control.  As discussed in more detail below, however, the evidence does not demonstrate that an initial rating in excess of 10 percent under Diagnostic Code 7903 is warranted for any period prior to August 18, 2015 under either the old or revised criteria of Diagnostic Code 7903.

The Veteran underwent a VA general examination in September 1992.  The Veteran reported that she was started on treatment (for hypothyroidism associated with Hashimoto's thyroiditis) with Thyroxin during service.  Upon physical examination, the VA examiner indicated that the Veteran is asymptomatic.  The VA examiner noted that there was no evidence of weight loss or weight gain, no change in the Veteran's activity or energy level, and no change in the Veteran's patterns of sweating, sleeping, etcetera.  An April 1994 VA examination report indicated that the Veteran was prescribed Synthroid daily.  At that time, the Veteran denied having constipation.  The objective findings revealed that there was no marked weight loss and no fatigability.  During the September 1994 VA examination, the Veteran reported weight loss and minimal fatigability.  The Veteran was still on Synthroid at that time and upon physical examination, the Veteran was friendly, alert, polite, cooperative, and oriented.  In a January 1995 VA examination report, the Veteran had fatigue and depression.  At that time, the Veteran's mental assessment was depressed; however, mental sluggishness was not indicated.  Continuous medication was still required.  Applying only the old criteria under Diagnostic Code 7903 (1995), the evidence prior to June 6, 1996 (the effective date of the current version of the rating criteria for evaluating disabilities of the endocrine system) does not reflect moderately severe hypothyroidism with sluggish mentality and other indications of myxedema.  38 C.F.R. § 4.119, Diagnostic Code 7903 (1995).

During the July 2001 VA examination, the Veteran reported that she is fatigued during the day and has occasional diarrhea and constipation.  She was still on replacement therapy with a thyroid hormone.  While the Veteran reported weight gain, she attributed it to being on Zyprexa (the medication prescribed to the Veteran for the service-connected schizoaffective disorder).  During the August 2003 VA examination, the Veteran reported that she started treatment with Levothyroxine, taken daily.  The VA examiner indicated that the Veteran's weight was stable, and that she has constipation and intolerance to cold.  The May 2007 VA examination report indicated that the Veteran had continued medication (Levothyroxine), fatigability, intolerance to cold, constipation, and weight gain.  During the September 2009 VA examination, the Veteran reported tiredness, cold or heat intolerance, and slowness of thought, as well as diagnosed schizoaffective disorder.

There are also copious treatment records throughout the increased rating period prior to August 18, 2015.  They are largely consistent with the findings in the VA examinations during this appeal period and do not demonstrate additional symptoms associated with the service-connected Hashimoto's thyroiditis and applicable to the rating criteria that would warrant an initial rating in excess of 10 percent prior to August 18, 2015.

During the initial rating period prior to August 18, 2015, the Hashimoto's thyroiditis has been moderate and manifested continuous medication required for control, fatigability, constipation, intolerance to cold, and weight gain.  In both the old and revised criteria under Diagnostic Code 7903, mental sluggishness is required for a 30 percent rating.  While the Veteran reported depression and slowness of thought prior to August 18, 2015, the Board notes that the Veteran is currently service-connected for schizoaffective disorder with a staged rating of 70 percent from November 22, 1994 to April 27, 1999, and 100 percent rating from April 27, 1999, forward.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In this case, the Veteran's mental disturbance, to include depression and slowness of thought (mental sluggishness), has been attributed to the service-connected schizoaffective disorder.  Indeed, as early as August 1997, in a VA mental disorders examination, the Veteran had depressed mood and difficulty concentrating.  The staged 70 percent and 100 percent disability ratings for the service-connected psychiatric disability already take into account any mental disturbance, including depression and mental sluggishness.  Also, in this regard, from July 21, 1991 (a year prior to the date service connection was granted for Hashimoto's thyroiditis) to November 22, 1994 (the effective date of the award of service connection for schizoaffective disorder), the evidence does not reveal that the Veteran had sluggish mentality (see Diagnostic Code 7903 effective prior to August 6, 1996) attributable to either Hashimoto's thyroiditis or schizoaffective disorder (which was not service-connected during this period on appeal.  

In consideration of 38 C.F.R. § 4.14 and Esteban, the Board concludes that assigning a 30 percent rating based on mental sluggishness under the old and revised criteria, which is already compensated in the disability ratings assigned to the service-connected psychiatric disability, would constitute impermissible pyramiding.  As such, the Board finds that a 30 percent rating based on the symptom of mental sluggishness (including fatigability and constipation) is not warranted for any period prior to August 18, 2015 under either old or revised criteria.

The Board finds that a 10 percent disability rating is appropriate to rate the Hashimoto's thyroiditis, as a 10 percent rating recognizes fatigability and continuous medication required for control.  While the Veteran has demonstrated constipation (one of the criteria for the next higher 30 percent rating for hypothyroidism under Diagnostic Code 7903 (2015)), weight gain (one of the criteria for a higher 60 percent rating for hypothyroidism under Diagnostic Code 7903 (2015)); and cold intolerance (one of the criteria for a higher 100 percent rating for hypothyroidism under Diagnostic Code 7903 (2015)), as discussed above, mental sluggishness (also a criterion for a 30 percent rating under the revised version of Diagnostic Code 7903) and mental disturbance (a criterion in each of the higher 60 percent and 100 percent ratings) have been attributed to the already service-connected schizoaffective disorder.  For these reasons, the Board finds that the criteria for an initial disability rating for Hashimoto's thyroiditis prior to August 18, 2015 have not been met or more closely approximated.  Because the preponderance of the evidence is against an initial rating in excess of 10 percent for Hashimoto's thyroiditis from July 21, 1992 to August 18, 2015, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

From August 18, 2015, Forward

During the initial rating period from August 18, 2015, the Hashimoto's thyroiditis has not been severe and manifested continuous medication required for control, fatigability, constipation, and depression.  In the August 2015 VA examination report, the Veteran had continuous medication (Synthoid daily), fatigability, constipation, and depression.  Mental sluggishness was not listed as a finding, sign, or symptom attributable to the hypothyroid condition, and the VA examiner indicated that there are no other pertinent physical findings, complications, conditions, or signs and/or symptoms related to the Hashimoto's thyroiditis.  

As discussed in detail above, while the Veteran has demonstrated depression from August 18, 2015, forward, sluggish mentality (a criterion in each of the higher 60 percent and 100 percent ratings under Diagnostic Code 7903 (1995)) and mental disturbance (a criterion in each of the higher 60 percent and 100 percent ratings under Diagnostic Code 7903 (2015)), including depression, have been attributed to the already service-connected schizoaffective disorder, rated at 100 percent from April 27, 1999, forward.  Here, even the criteria for a 30 percent rating under Diagnostic Code 7903 have not been met as mental sluggishness (a criterion for a 30 percent rating under the old and revised version of Diagnostic Code 7903) has also been attributed to the already service-connected schizoaffective disorder.  Nonetheless, in the August 2015 rating decision, the RO granted a staged increased rating of 30 percent rating for Hashimoto's thyroiditis under Diagnostic Code 7903 (2015), effective from August 18, 2015, and the Board will not disturb the grant of benefits.  For these reasons, the Board finds that the criteria for an initial disability rating for Hashimoto's thyroiditis from August 18, 2015, forward have not been met or more closely approximated.  Because the preponderance of the evidence is against an initial rating in excess of 30 percent for Hashimoto's thyroiditis from August 18, 2015, forward, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Other Potential Rating Codes

Throughout the pendency of the claim and appeal process, the Veteran has consistently asserted that there are other manifestations of the service-connected Hashimoto's thyroiditis that should be separately rated.  In this regard, in pertinent part, the Veteran is service-connected for sleep apnea, fibromyalgia to include neurological, spinal joint muscular gastrointestinal and skin symptoms, right and left carpal tunnel syndrome, right and left cubital tunnel syndrome, recurrent allergic sinusitis/allergic rhinitis, and hemorrhoids, and no issue for appellate review remains as to these service-connected disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  In addition, the issues of service connection for a recurrent disability manifested by calcium pyrophosphate dehydrate crystal deposition and service connection for high cholesterol were denied in a March 2014 Board decision, and are not in appellate status and are not before the Board at this time.  As mentioned above, the issues of a higher compensable initial disability rating for the service-connected heart disability and service connection for a gallbladder disorder, to include gallstones and gallbladder excision residuals, as secondary to the service-connected Hashimoto's thyroiditis are addressed in a separate Board decision.  The Veteran does not contend, and the evidence does not suggest, that there are any other symptoms, conditions, or disabilities due to the service-connected Hashimoto's thyroiditis that have not already been addressed and/or adjudicated.  As such, higher initial ratings for Hashimoto's thyroiditis under other potentially applicable diagnostic codes are not warranted for the entire initial rating period on appeal.  Schafrath, 1 Vet. App. at 589.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that all the symptomatology and impairment caused by the Hashimoto's thyroiditis are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required for any period during the entire initial rating period on appeal.  The symptomatology reported by the Veteran and shown on examination (particularly, continued medication, fatigability, constipation, weight gain, and intolerance to cold) is included in the rating criteria used to assign disability evaluations, and there are no characteristics or manifestations shown that are not already considered by the applicable rating criteria.  As discussed above, all potentially relevant rating codes have been considered and separately evaluated.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating 

schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected Hashimoto's thyroiditis are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with Hashimoto's thyroiditis, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Also, in this regard, the Veteran is already in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which is another form of extraschedular rating with different criteria; as such, it is not part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence 

of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  


ORDER

A higher initial disability rating for Hashimoto's thyroiditis in excess of 10 percent from July 21, 1992 to August 18, 2015, and in excess of 30 percent from August 18, 2015, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


____________________________________________
CHERYL L. MASON
Chief Veterans Law Judge, Board of Veterans' Appeals


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


